On June 18, 2014, the Defendant was sentenced for the offense of Charge 1 - Stalking, a Felony, in violation of §45-5-220(1)(3), MCA, to a commitment to a state prison operated by the Montana Department of Corrections for a term of five (5) years. The Court recommends the Defendant receive a mental health evaluation while in State custody.
On November 6, 2014, the Defendant’s Application for review of that sentence was *131heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
DATED this 24th day of November, 2014.
The Defendant appeared via video-conference and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was represented by Angela Wetzsteon.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 6th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.